EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Mayer on 25 March 2021.
The application has been amended as follows: 
In claim 1, line 3, the phrase “by a hinge formed into a U-shaped configuration by a latching element” has been replaced with – by a film hinge and the U-shaped configuration being formed by snap-fitting the legs at latching elements of the base surface –.
In claim 1, line 6, the phrase “of the base surface” has been deleted.
In claim 1, last line, the phrase “the roller wheel” has been replaced with – a roller wheel of the roller wheel pump –.
In claim 3, lines 1-2, the phrase “the legs are, by bending, either” has been replaced with – the legs are configured to be, by bending, at least one of: –.
In claim 4, lines 1-2, the phrase “one or more sensors are provided for measuring parameters of the pumped liquid” has been replaced with – at least one sensor is provided for measuring at least one parameter of a pumped liquid –.
In claim 5, the phrase “one or more sensors for measuring” has been replaced with – the at least one parameter is at least one of –.
In claim 6, the phrase “at least one fixing element” has been replaced with – the fixing element of at least one of the two legs”.
In claim 8, line 1, the word – a – has been inserted before the word “U-shaped”.
In claim 8, line 5, the phrase “of the base surface” has been deleted.

In claim 8, step c), the word – the – has been inserted before the word “latching”.
In claim 8, step d), the phrase – the first and second – has been inserted before the word “fixing”.
In claim 8, step e), the phrase “the hoses at the fixing” has been replaced with – the inlet and outlet hoses at their respective –.

The following is an examiner’s statement of reasons for allowance: the limitations of a hose cassette having a base surface and two legs connected to the base by a film hinge and snap-fitted into a U-shaped configuration at latching elements wherein the legs each have a fixing element at their end with inlet and outlet hoses wherein the legs are reversibly deformable by spreading during insertion into the roller wheel pump so that a distance between the fixing elements is smaller when in an operating position than a diameter of the roller wheel are not shown in the prior art of record.  The examiner notes US Patent 5,403,277 which teaches a peristaltic pump cassette (40a) which includes living (i.e. film) hinges (49a, 49b) but which lacks the deformation and distance requirements of the claimed invention, US Patent 5,533,877 which teaches a hose clamp with a film hinge (e.g. claim 4) but lacks the deformation and distance requirements, and US PGPub 2008/0110694 which teaches a baffle (100) having a generally similar construction but which is not analogous to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7 April 2021